Citation Nr: 1717694	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  11-04 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy, right and left lower extremities, to include as secondary to service-connected meniscus tear of right knee and early degenerative joint disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Army from April 1976 to April 1980.  The Veteran also served in the Army National Guard, including a period of active duty for training (ACDUTRA) from July 1973 to November 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico which denied service connection for peripheral neuropathy of the right and left lower extremities, to include as secondary to service-connected meniscus tear of right knee and early degenerative joint disease.  During the course of the appeal, jurisdiction over this case was transferred to the Houston, Texas Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in December 2014.  A copy of the hearing transcript is of record.

This issue was previously before the Board in August 2015, when the Board denied service connection for peripheral neuropathy, right and left lower extremities, to include as secondary to service-connected meniscus tear of right knee and early degenerative joint disease (right knee disability).  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, the parties filed a Joint Motion for Remand (JMR).  The JMR provided that a remand was warranted for the Board to discuss the Veteran's theory of aggravation when determining whether entitlement to service connection, as secondary to service-connected right knee disability, was appropriate.  In a May 2016 Order, the Court granted the JMR and remanded the issue of entitlement to service connection for peripheral neuropathy, right and left lower extremities, to include as secondary to service-connected right knee disability to the Board.  In September 2016, the Board remanded the issue for a VA examination which was obtained in December 2016.  The December 2016 VA examination did not substantially comply with prior remand directives and the claim must be remanded for a VA addendum opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required to obtain substantial compliance with a prior board remand that requested a VA examination and opinion with supporting explanation.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Barr v. Nicholson, 21 Vet App 303 (2007) (holding that when VA undertakes to provide the Veteran with an examination, it must insure the examination is adequate); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).

In the December 2016 remand, the Board directed that an opinion be obtained that addressed both causation and aggravation of the Veteran's peripheral neuropathy of the right and left lower extremities as secondary to service-connected meniscus tear of right knee and early degenerative joint disease.  Although a December 2016 VA opinion was obtained, it did not provide a supporting explanation for the aggravation opinion as it merely repeated medical findings and diagnoses within medical treatment records and reiterated the rationale for why causation by service-connected disability was not warranted.  Accordingly, a remand is required to obtain compliance with the December 2016 Board remand directives.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment on and after December 22, 2016.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant private medical records.   Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, obtain an addendum opinion from the examiner who provided the December 2016 opinion.  If that examiner is unavailable, another similarly qualified examiner may provide the opinion.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy of the right and left lower extremities was aggravated by his service-connected meniscus tear of right knee and early degenerative joint disease. Aggravation is defined as permanent exacerbation beyond the natural progression of the condition.

 A complete rationale must be provided for any opinion expressed.

4.  Ensure compliance with the directives of this remand. If a report is deficient in any manner, implement corrective procedures.

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




